         Case 1:19-cv-05055-SDG Document 35 Filed 01/21/21 Page 1 of 13




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    FIRST IC BANK,
         Plaintiff,
                                                             Civil Action No.
                          v.
                                                            1:19-cv-05055-SDG
    NORTH AMERICAN TITLE INSURANCE
    COMPANY and INVESTORS TITLE
    INSURANCE COMPANY,
         Defendants.

                               OPINION AND ORDER

        This matter is before the Court on Defendant North American Title

Insurance Company’s (North American) motion to dismiss [ECF 25]. For the

following reasons, North American’s motion is GRANTED.

I.      BACKGROUND1

        On March 15, 2019, Ying Duan executed an agreement with Israel and Jill

Malowany to purchase real property located in Johns Creek, Georgia




1     The Court treats the following factual allegations as true for purposes of this
      motion. Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1274 (11th Cir. 1999)
      (“At the motion to dismiss stage, all well-pleaded facts are accepted as true,
      and the reasonable inferences therefrom are construed in the light most
      favorable to the plaintiff.”).
        Case 1:19-cv-05055-SDG Document 35 Filed 01/21/21 Page 2 of 13




(the Property).2 The parties selected Allen Chang—Dickason Law Group

(collectively, Dickason) as the closing attorney.3 To finance the purchase of the

Property, Duan executed a loan agreement with Plaintiff First IC Bank.4

The agreement provided that a portion of the loan would be used to satisfy an

existing security interest held by J.P Morgan Chase Bank (JPM), thereby giving

First IC Bank a first-priority interest in the Property after closing.5

      On March 25, 2019, Dickason—acting on behalf of North American—issued

a closing protection letter to First IC Bank (the NATIC CPL).6 The letter confirmed

North American’s agreement to indemnify First IC Bank for certain potential

losses connected with the closing on the sale of the Property.7 Unbeknownst to

First IC Bank, on April 15, 2019, North American terminated Dickason as the

issuing agent for the NATIC CPL.8 Three days later—and also unbeknownst to

First IC Bank—Defendant Investors Title Insurance Company (Investors) issued a




2   ECF 23, ¶ 7. See also ECF 23-1.
3   ECF 23, ¶ 8. See also ECF 23-2.
4   ECF 23, ¶ 9.
5   Id. This money is referred to as the “Settlement Funds.” Id. ¶¶ 42, 53.
6   Id. ¶ 10. See also ECF 23-3.
7   ECF 23, ¶ 10.
8   Id. ¶ 13.
         Case 1:19-cv-05055-SDG Document 35 Filed 01/21/21 Page 3 of 13




second closing protection letter to First IC Bank (the ITIC CPL).9 According to First

IC Bank, although Dickason was acting as the bank’s agent for these purposes,

Dickason did not inform it of the change in title insurance companies or send First

IC Bank a copy of the ITIC CPL.10

       On April 19, 2019, First IC Bank sent Dickason instructions to perform the

closing and wired it $826,724.58 to fund the purchase.11 The sale closed that same

day. On May 24, 2019, Duan notified First IC Bank that JPM’s security interest had

not been satisfied and JPM demanded that the Malowanys make further mortgage

payments or foreclosure proceedings would be initiated.12 According to First IC

Bank, Dickason did not use the Settlement Funds to satisfy JPM’s security interest

as directed, but instead misappropriated them.13 The Malowanys subsequently

made three mortgage payments to JPM before First IC Bank, on September 17,




9    Id. ¶ 14. See also ECF 23-5.
10   ECF 23, ¶ 18.
11   Id. ¶¶ 16–17. See also ECF 23-7.
12   ECF 23, ¶ 21.
13   Id. ¶ 29.
         Case 1:19-cv-05055-SDG Document 35 Filed 01/21/21 Page 4 of 13




2019, paid JPM $643,363.23 to satisfy the loan.14 First IC Bank demanded Investors

indemnify it for the losses under the ITIC CPL, but Investors declined to do so.15

       On September 19, 2019, First IC Bank initiated this action solely against

North American in the State Court of Gwinnett County, Georgia.16 On November

7, 2019, North American timely removed to this Court.17 On June 11, 2020, the

Court granted First IC Bank’s motion for leave to file an Amended Complaint.18 It

did so on June 24, adding Investors as a named Defendant and asserting six claims

for relief.19 On July 8, North American filed the instant motion to dismiss.20 First

IC Bank filed a response in opposition on July 22.21 North American filed its reply

on August 4.22




14   Id. ¶¶ 31–32.
15   Id. ¶ 35.
16   See generally ECF 1-1.
17   ECF 1.
18   ECF 22. That Order also resolved a motion to dismiss filed by North American
     [ECF 2].
19   ECF 23.
20   ECF 25.
21   ECF 27.
22   ECF 29; ECF 30.
        Case 1:19-cv-05055-SDG Document 35 Filed 01/21/21 Page 5 of 13




II.   LEGAL STANDARD

      Federal Rule of Civil Procedure 8(a)(2) requires a pleading to contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). Rule 12(b)(6) provides for the dismissal of a

complaint that fails to state a claim upon which relief can be granted. Fed. R. Civ.

P 12(b)(6). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). A claim is facially plausible if “the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

      This pleading standard “does not require detailed factual allegations,” but

“requires     more      than     unadorned, the-defendant-unlawfully-harmed-me

accusations.” McCullough v. Finley, 907 F.3d 1324, 1333 (11th Cir. 2018) (quoting

Iqbal, 556 U.S. at 678) (brackets omitted). A complaint providing “mere ’labels and

conclusions,’ ‘formulaic recitations of the elements of a cause of action,’ or ‘naked

assertions devoid of further factual enhancement’” will not suffice. Kinsey v. MLH

Fin. Servs., Inc., 509 F. App’x 852, 853 (11th Cir. 2013) (quoting Iqbal, 556 U.S. at

678). Although the “plausibility standard is not akin to a probability requirement
          Case 1:19-cv-05055-SDG Document 35 Filed 01/21/21 Page 6 of 13




at the pleading stage,” it demands “enough fact[s] to raise a reasonable expectation

that discovery will reveal evidence of the claim.” Am. Dental Ass’n v. Cigna Corp.,

605 F.3d 1283, 1289 (11th Cir. 2010) (citing Twombly, 550 U.S. at 556).

III.     DISCUSSION

         North American argues that First IC Bank’s breach of contract (Count I) and

conversion (Count II) claims must be dismissed. The Court addresses each in turn.

         a.    Breach of Contract Against North American (Count I)

         First IC Bank alleges North American breached its obligations under the

NATIC CPL based on Dickason’s unauthorized use of the Settlement Funds.

In Georgia, the elements of a breach of contract claim are “(1) breach and the

(2) resultant damages (3) to the party who has the right to complain about the

contract being broken.” UWork.com, Inc. v. Paragon Techs., Inc., 321 Ga. App. 584,

590 (2013) (citing Norton v. Budget Rent A Car System, 307 Ga. App. 501, 502

(2010)).23 As a threshold matter, First IC Bank must allege specific facts showing a

valid and enforceable contract. See Neibert v. Computer Scis. Corp., No. 1:12-cv-

02277-SCJ, 2014 WL 11462721, at *7 (N.D. Ga. Feb. 4, 2014) (“[W]ithout a valid

contract, a breach of contract claim does not exist.”). North American argues First

IC Bank cannot sue under the NATIC CPL because it was not the operative CPL


23     The parties agree that Georgia law governs First IC Bank’s claims.
        Case 1:19-cv-05055-SDG Document 35 Filed 01/21/21 Page 7 of 13




at closing, as Dickason—acting on behalf of First IC Bank—obtained a subsequent

CPL and title policy from Investors prior to closing. According to North American,

First IC Bank’s wiring of money to Dickason constituted acceptance of the ITIC

CPL. The Court agrees.

       To reiterate, North American—through Dickason as the issuing agent—

issued the NATIC CPL on March 25, 2019. On April 15, 2019, North American

terminated Dickason as issuing agent. Three days later, Investors issued the ITIC

CPL. That document expressly states that it “supersedes and cancels any previous

letter or similar agreement for closing protection that applies to the Real Estate

Transaction and may not be modified by the Issuing Agent or Approved

Attorney.”24 The parties closed on the Property on April 19, 2019. Treating the

allegations in the Amended Complaint as true, the NATIC CPL was not in effect

at closing and had been superseded by the ITIC CPL.25

       First IC Bank does not challenge this chronology of events. Instead, it argues

that neither Dickason, North American, nor Investors notified it that (1) North

American had terminated Dickason as issuing agent, and (2) Investors had issued


24   ECF 23-6, at 4.
25   The Court notes that, under Georgia law, a CPL is not considered an insurance
     policy. Lawyers Title Ins. Corp. v. New Freedom Mortg. Corp., 288 Ga. App. 642,
     649 (2007).
        Case 1:19-cv-05055-SDG Document 35 Filed 01/21/21 Page 8 of 13




the ITIC CPL. According to First IC Bank, it did not learn of these events until well

after closing. To be sure, First IC Bank expressly instructed Dickason to pay North

American—not Investors—based on the former’s CPL. Treating First IC Bank’s

assertions as true, the result remains the same. First IC Bank’s own allegations

confirm that Dickason acted as its agent for closing at all relevant times.26

Under Georgia law, an agent’s actions are binding on, and enforceable against, the

principal. O.C.G.A. § 10-6-56 (“The principal shall be bound by all representations

made by his agent in the business of his agency and also by his willful concealment

of material facts, although they are unknown to the principal and known only by

the agent.”). By signing the ITIC CPL as First IC Bank’s closing and settlement

agent, Dickason bound First IC Bank to the letter’s terms, including the clause

specifying that the ITIC CPL superseded the NATIC CPL. Even if Dickason did

not inform First IC Bank of the switch, the bank is nonetheless charged with

constructive knowledge: “Under Georgia law, the knowledge of an agent is

imputed to the principal.” Sumitomo Marine & Fire Ins. Co. of Am. v. S. Guar. Ins. Co.

of Ga., 337 F. Supp. 2d 1339, 1353 (N.D. Ga. 2004) (citing O.C.G.A. § 10–6–58 (2004);

Graphic Arts Mut. Ins. Co. v. Pritchett, 220 Ga. App. 430, 431 (1995); Dawes Mining




26   ECF 23, ¶ 8. See also ECF 23-2.
        Case 1:19-cv-05055-SDG Document 35 Filed 01/21/21 Page 9 of 13




Co., Inc. v. Callahan, 246 Ga. 531, 534 (1980)). See also Chicagoland Vending, Inc. v.

Parkside Ctr., Ltd., 265 Ga. 318, 319 (1995) (“[T]he law imputes to the principal all

notice or knowledge concerning the subject matter of the agency which the agent

acquires while acting as agent and within the scope of his authority, and this

includes, subject to certain exceptions, notice or knowledge which he may have

acquired previously.”).

       First IC Bank is likewise charged with actual knowledge of the replacement

of the NATIC CPL with the ITIC CPL. The settlement statement—prepared by

Dickason, signed by Duan and the Malowanys, and reviewed by First IC Bank—

expressly provided that Dickason used the Settlement Funds to pay Investors

pursuant to the ITIC CPL.27 First IC Bank responds that “among many papers

documenting closing . . . [it] did not notice” the change.28 This oversight does not

change the result. See Sumitomo, 337 F. Supp. 2d at 1354 (finding that the

“defendants had both constructive and actual knowledge of the Certificates of

Insurance, and are bound by the terms of those Certificates of Insurance” where

defendants “took no action to countermand [the agent’s] authority, reserve rights,

or otherwise challenge the Certificates of Insurance until this lawsuit was filed


27   ECF 23-8, at 2.
28   ECF 23, ¶¶ 19–20.
       Case 1:19-cv-05055-SDG Document 35 Filed 01/21/21 Page 10 of 13




against them.”). At bottom, First IC Bank cannot rely on its failure to closely read

the closing documents. First IC Bank’s breach of contract claim against North

American must be dismissed.

      b.     Conversion Against North American (Count II)

      First IC Bank alleges North American is liable for conversion because

Dickason—acting as North American’s agent—did not use First IC Bank’s

Settlement Funds as directed in the closing instructions, but instead

misappropriated a certain amount of those funds. Under Georgia law,

“[c]onversion consists of an unauthorized assumption and exercise of the right of

ownership over personal property belonging to another, in hostility to his rights;

an act of dominion over the personal property of another inconsistent with his

rights; or an unauthorized appropriation.” Decatur Auto Ctr. v. Wachovia Bank,

N.A., 276 Ga. 817, 819 (2003). See also Landcastle Acquisition Corp. v. Renasant Bank,

465 F. Supp. 3d 1329, 1340 (N.D. Ga. 2020) (“To state a claim for conversion, a

plaintiff must normally allege four elements: (1) title to the property or the right of

possession, (2) actual possession in the other party, (3) demand for return of the

property, and (4) refusal by the other party to return the property.”) (citing Pierce

v. Clayton Cnty., Ga., 717 F. App’x 866, 872 (11th Cir. 2017); City of Atlanta v.

Hotels.com, L.P., 332 Ga. App. 888, 891 (2015)).
        Case 1:19-cv-05055-SDG Document 35 Filed 01/21/21 Page 11 of 13




       Bedrock Georgia law states:

                Tangible personalty or specific intangible property may
                be the subject for an action for conversion, but as fungible
                intangible personal property, money, generally, is not
                subject to a civil action for trover with an election for
                damages for its conversion. While money constitutes
                personal property, money is intangible personalty that is
                fungible, because it belongs to a class of property which
                cannot be differentiated by specific identification unless
                there has been created a specific fund that has been set
                aside from other money.

Taylor v. Powertel, Inc., 250 Ga. App. 356, 359 (2001) (citations omitted). See also City

of Atlanta, 332 Ga. App. at 891 (“The general rule is that money is not a type of

property that is subject to an action for conversion.”); Internal Med. All., LLC v.

Budell, 290 Ga. App. 231, 239 (2008) (“[C]onversion is not a viable claim where

there is nothing more than a failure by the defendant to pay money owed to the

plaintiff.”).

       One relevant exception is recognized; money can be the subject of a

conversion action if it “comprise[s] a specific, separate, identifiable fund.”

Taylor, 250 Ga. App. at 359 (“An action for conversion will not lie for the recovery

of money; however, there exists an exception to the general rule, that is, where the

allegedly converted money is specific and identifiable.”) (brackets omitted). In

particular, a specific amount of money disbursed via wire transfer may be the

subject of a conversion claim. Trey Inman & Assocs., P.C. v. Bank of Am., N.A., 306
        Case 1:19-cv-05055-SDG Document 35 Filed 01/21/21 Page 12 of 13




Ga. App. 451, 458–59 (2010). At bottom, if a plaintiff “is not seeking to recover

some specific money . . . but instead seeks to recover a certain amount of money

generally . . . it is not such a case for which a cause of action for conversion was

intended.” City of Atlanta, 332 Ga. App. at 891 (citations and punctuation omitted).

       Although First IC Bank wired Dickason a specific and identifiable amount

of money, First IC Bank is not seeking to recover that full amount. Instead,

according to its own allegations, First IC Bank is only seeking to recover “all sums

it had to pay by reason of [North American’s] breach of its contractual obligations

to apply the closing funds . . . to pay off the [JPM] loan which sum is believed to

be $643,363.23.”29 In other words, First IC Bank brings this claim not to recover the

specific wire transfer, but to recover an amount it paid to satisfy JPM’s earlier-in-

time security interest on the Property. Like City of Atlanta, First IC Bank does not

rely on a tangible instrument, but is simply attempting to “recover a certain

amount of money generally.” Id. This is precisely the type of conversion claim

precluded by Georgia law. Therefore, Count II must be dismissed.30



29   ECF 23, at 15.
30   In Count III, First IC Bank asserts a claim against North American for
     attorneys’ fees and litigation expenses [ECF 23, ¶ 44]. Since all of First IC
     Bank’s substantive counts against North American must be dismissed, it has
     no independent basis to pursue its fees and costs. Count III must be dismissed.
      Case 1:19-cv-05055-SDG Document 35 Filed 01/21/21 Page 13 of 13




IV.   CONCLUSION

      North American’s motion to dismiss [ECF 25] is GRANTED. First IC Bank’s

claims against North American are DISMISSED WITH PREJUDICE.

Additionally, based upon a review of the docket, it does not appear that Investors

has been served with process in compliance with Rule 4(m). Within 14 days after

the entry of this Order, First IC Bank is DIRECTED to show cause why its

Amended Complaint against Investors should not be dismissed for failure to

timely effectuate service. The Clerk is INSTRUCTED to resubmit this Order to

undersigned in 14 days.

      SO ORDERED this the 21st day of January 2021.




                                                   Steven D. Grimberg
                                             United States District Court Judge
